Citation Nr: 1449761	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-21 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral elbow disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to an effective date prior to June 9, 2004, for the grant of service connection for degenerative disc disease of the cervical spine (cervical spine disability).

7.  Entitlement to an effective date prior to June 9, 2004, for the grant of service connection for lumbar strain (low back disability).

8.  Entitlement to an initial rating greater than 10 percent disabling for a cervical spine disability prior to June 9, 2004, and a 20 percent rating thereafter.

9.  Entitlement to an initial rating greater than 10 percent disabling for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, a September 2008 rating decision by the RO in Cleveland, Ohio, and an April 2013 rating decision by the Appeals Management Center in Washington, D.C.  Jurisdiction over the appeal rests with the RO in Houston, Texas, from which the appeal was certified.  The Veteran testified at a May 2011 Board hearing held in San Antonio, Texas.  A transcript of that hearing is associated with the claims file.  Most recently, the Board remanded the above service connection claims for additional development in September 2013.

For the reasons discussed below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, the Board notes that in September 2014 submissions the Veteran notified VA that there were outstanding pertinent treatment records of his dated from September 2013 to present held by a Dr. Jomes S. Contu and the South Texas Veterans Health Care System.  However, while the record shows that the Veteran's treatment records through May 2014 from the South Texas Veterans Health Care System have been associated with the claims file, it does not show that the AOJ thereafter obtained and associated with the claims file his post-September 2013 treatment records from Dr. Contu or his post May 2014 treatment records from the South Texas Veterans Health Care System.  Therefore, the Board finds that it is compelled to once again remand the appeal to obtain these missing records.   See 38 U.S.C.A. § 5103A(d) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the service connection claims, in September 2013 the Board remanded these issues because the VA opinions obtained while the appeal was in remand status were inadequate.  Specifically, the September 2013 remand found that while the opinions obtained were sufficient with respect to the question of direct service connection, they were inadequate as to the question of secondary service connection (i.e. whether one or more of the Veteran's service-connected disabilities - neck, low back, and diabetes mellitus - caused or aggravated his left foot, left leg, bilateral shoulder, bilateral elbow, and bilateral hand disabilities).  Thus, the September 2013 remand directed the VA examiner, as to each of the claimed disorders, to provide a diagnosis for each disability and to thereafter provide an opinion as to whether "it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities." Moreover, while the appeal was in remand status VA obtained medical opinions in May 2014.  In this regard, the May 2014 VA examiner opined that the Veteran's claimed disabilities were "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition," but as a rationale, stated that "[a]ll condition post 1977 is time line Sensecence not related to diabetes, lumbar or neck issue as sequela," and that "[a]ll condition post 1977 is functional age related changes of life and does not stem from the service connected issue for the reason and explanations provided [by] a multitude of specialist in different fields to include physiatrist, orthopedist and radiology experts."  

However, the Board does not find that the May 2014 opinions satisfy the Board's September 2013 remand directives.  Specifically, even if it could be argued that these opinions address whether the claimed conditions were directly the result of the Veteran's service-connected diabetes mellitus, neck disability, or back disability, they do not address whether the claimed conditions were aggravated by the service-connected conditions, a question clearly posed by the Board's remand directive.  Indeed, in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Failure to ensure compliance with the remand orders of the Board, as the AOJ did here, is a legal error that mandates further remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the earlier effective date and rating claims, the April 2013 Board decision granted service connection for the cervical spine and low back disabilities.  An April 2013 rating decision promulgated this decision; granting service connection for each disability effective from June 9, 2004, and thereafter assigning a 10 percent rating for the cervical spine disability prior to June 9, 2004, and a 20 percent rating thereafter, as well as assigning a 10 percent rating for the low back disability.  However, while in July 2013 the Veteran filed a notice of disagreement as to the effective the date of the service connection claims as well as the subsequent ratings, the record does not show that the AOJ thereafter issued a statement of the case as to these claims. See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, the Board finds that a remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following actions:

1.  As to the earlier effective date and rating claims, issue a Statement of the Case and notify the Veteran of his appellate rights,.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the April 2013 rating decision must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of these issues, return that issue to the Board.

2.  After obtaining a new authorization from the Veteran for his records from Dr. Contu, associate all of his post-September 2013 records with the claims file.  If the records cannot be obtained, the AOJ should notify the Veteran as to the unavailable records, explain the efforts taken to obtain them, and give him an opportunity to respond.

3.  Associate with the claims all of the Veteran's post-May 2014 records from the South Texas Veterans Health Care System.

4.  After undertaking the above development to the extent possible, forward the Veteran's claims file to a physician (M.D. or equivalent) with experience in the pathology of orthopedic conditions.  Do not return the claims file to the May 2014 VA examiner for an addendum opinion if another qualified examiner is available.  The claims folder should be made available to and reviewed by the examiner, including a copy of the prior VA compensation examinations.  The examiner is asked to answer the following questions:

a) Identify each diagnosis pertaining to the Veteran's left foot. For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities. 

b) Identify each diagnosis pertaining to the Veteran's left leg, including radiculopathy. For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities. 

c) Identify each diagnosis pertaining to the Veteran's bilateral elbow disability. For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities. 

d) Identify each diagnosis pertaining to the Veteran's bilateral shoulder disability. For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities. 

e) Identify each diagnosis pertaining to the Veteran's bilateral hand disability. For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by, his service-connected diabetes mellitus, low back, or neck disabilities. 

A complete rationale should be provided for all opinions stated.  

In providing the opinions, the examiner should take into account the fact that the Veteran is competent and credible to report on the observable symptoms of his claimed disabilities.

In providing the opinions, the examiner should not rely solely on negative evidence as its basis.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  

The term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of the disorder (i.e., a baseline) before the onset of the aggravation.

5.  After undertaking the development above, readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

